Title: To James Madison from James Gordon, Jr., 31 August 1788
From: Gordon, James, Jr.
To: Madison, James


My Dear SirGermanna August 31st. 1788
Your several letters of the 25 & 27 of July I have received and should have answered them ere this but they did not come to hand untill a few days since at Orange C. House.
I am pleased to find the ratification of the constitution by new York was unconditional but I fear from the Circular letter therefrom much disquietude may succeed, in those states where the Majoritys are not large. I expect that letter will be eagerly caught by mr. P. Henry who in our next assembly will be greatly an over match for any federalist that I know in the same. I trust there are a majority of Federalist in the House who I hope will firmly withs[t]and the artfull Intrigues of designing men; but there are instances of the most heroic conduct being defeated for want of a competant commander; such an one I fear we have not in our House of Delegates.
I have carefully perused the numbers of the Federalist and am happy to say the arguments therein contained are sufficiently satisfactory to my mind And must carry conviction to every candid reader. We are all in quiet at present; there appears to be little or no opposition from the Anties & have been informed they are generally pretty well satisfied but I rather think their conduct is intended to lull the friends to the new government into a state of security and then in the fall to make a violent attack. I am sorry to find N. York are as the Virginia convention against the power of direct taxation without which I fear nay I am certain the most apparent evils will insue. To form a government without such a necessary power would be nearly as ridiculous as for Such a goverment to send persons to transact business of importance far distant without the sufficient sum of money to enable such persons to make good their journey and therby to obtain requisitions from those who were not compelled to assist: should such an amendment take place the long and glorious endeavours of our Patriots will be (of little or) far less beneficial consequences than their unwearied attention for the interest of America merited. The conduct of N. Carolina you have seen. Should they be fortunate enough to be seconded by Rhode Island from their local situation, their knowledge in Political science and numbers the eleven confederated States have every thing to fear; good God what can they promise themselves! Being the consumers of two Importing states, and so unable to stand upon their own ground I should have thought they would have greedily caught the union; it is reported mr. Henry has influenced their councils considerably since the rising of our convention, the truth of which I have not sufficient knowledge.
I had the pleasure of seeing yr. Father & most of yr. Friends who are all well the last week.
It will be a matter of satisfaction to yr. Friends in this state to know whether you wish to be in the Senate or in the House of representatives in Congress so soon as the districts are laid out, I hope there will be care taken not to send to Congress those who are inimical to the constitution. I shall ever esteem it a singular favor to receive any intelligence from you and your advice upon any subject will be an additional obligation on Dr Sir Your sincere Friend and affectionate Huml Sert.
Jas. Gordon Junr
